
	
		I
		112th CONGRESS
		2d Session
		H. R. 6099
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2012
			Mr. Carnahan (for
			 himself, Mr. Polis,
			 Mr. Honda, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Works and Economic Development Act of
		  1965 with respect to grants for economic adjustment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Entrepreneurial Economic Development Act of
			 2012 or the SEED Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)During the period from 1980 to 2005,
			 businesses that were less than 5 years old accounted for almost all net job
			 creation in the United States.
			(2)Efforts to support regional innovation
			 clusters have facilitated the creation and growth of early-stage businesses
			 that utilize local assets and talent.
			(3)Across the United
			 States, 651 businesses were created from university research in 2009.
			(4)Regions that have organized efforts to
			 support innovation and entrepreneurship are spurring economic recovery in those
			 regions.
			(5)Venture development organizations have an
			 excellent track record for creating and growing early-stage technology
			 businesses through investment, extensive mentoring, and the provision of
			 support services that position those businesses to raise additional funds or
			 create a product or service for market.
			(6)Acquiring financing solely through loans is
			 inadequate for early-stage technology businesses because of their stage of
			 development and capital-intensive investment in research and
			 development.
			(7)Assisting venture development organizations
			 to use diverse funding tools to support early-stage technology businesses will
			 accelerate the development of those businesses, rapidly create jobs, and bring
			 new products and services to market.
			3.Direct
			 expenditure or redistribution by recipientSection 217 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3154c) is amended—
			(1)in subsection (c) by striking
			 Subject to subsection (d) and inserting Subject to
			 subsections (d) and (e);
			(2)by striking
			 subsection (d) and inserting the following:
				
					(d)Limitation
						(1)In
				generalUnder subsection (c),
				a recipient may not make a grant, equity investment, or convertible loan to a
				private for-profit entity.
						(2)ExceptionNotwithstanding paragraph (1), a venture
				development organization may make a grant, equity investment, or convertible
				loan to a private for-profit entity.
						;
				and
			(3)by adding at the
			 end the following:
				
					(e)Return on
				investmentIf a venture
				development organization that assists a private for-profit entity with funds
				made available from a grant under section 209 receives funds from the private
				for-profit entity, at any time, as a result of such assistance, the venture
				development organization shall use such funds only to assist, including through
				grants, equity investments, and convertible loans, other private for-profit
				entities.
					(f)Venture
				development organization definedIn this section, the term venture
				development organization means a public entity or private, nonprofit
				entity that provides to an early-stage technology business, to promote the
				growth of that business, each of the following:
						(1)Financial
				investment or assistance acquiring financial investment.
						(2)Expert
				mentoring.
						(3)Assistance to
				speed the commercialization of
				technology.
						.
			
